Exhibit 10.1

 

LOGO [g351539g89f50.jpg]

May 25, 2012

Patrick J. Byrne

________________

________________

Re: Separation Agreement

Dear Pat:

This letter agreement (this “Agreement”) sets forth the terms and conditions for
your separation from Intermec, Inc. and its subsidiaries and affiliates
(collectively, the “Company” (unless the context provides otherwise)). If you
accept this Agreement and execute the attached General Release of Claims
(“General Release”) within the time specified in paragraph 13(a), and do not
revoke the General Release within the time specified, the following terms and
conditions will apply. Certain capitalized terms used in this Agreement have the
meanings set forth in paragraph 20 herein.

1. Officer Status and Remaining Employment Period

As you know, the Board of Directors of the Company removed you as Chief
Executive Officer and President of the Company, as of the close of business on
April 30, 2012. We acknowledge your resignation from your Directorship with the
Company and all your other offices and positions with the subsidiaries of the
Company effective the same date. You will remain an employee of the Company
until May 11, 2012 (the “Separation Date”), at which time your employment will
end. Until such Separation Date, you have been designated as a Senior Officer,
and accordingly have remained eligible for benefits under the Intermec, Inc.
Senior Officer Severance Plan (“Severance Plan”) in the case of an involuntary
termination without cause. For purposes of the Severance Plan, your termination
of employment is considered an involuntary termination of employment by the
Company without cause.

2. Payments Following Separation

Provided that you execute this Agreement and sign and do not revoke the General
Release attached hereto as Exhibit A, the Company will make the following
payments (or provide the described benefits) to you pursuant to the terms
herein:

 

  (a) the amount of One Million Four Hundred Forty-Two Thousand Dollars
($1,442,000), which is an amount equal to two times your annual base salary for
2012;

 

  (b) the amount of Seventeen Thousand Three Hundred Five Dollars ($17,305),
which is an amount equal to twelve times the monthly COBRA premium for your
current level of medical and dental benefits ($1,442.05); this amount is
intended to help cover the cost of COBRA coverage as described in paragraph 3,
below, but is not required to be applied to such coverage;



--------------------------------------------------------------------------------

Patrick J. Byrne

May 25, 2012

Page 2

 

 

  (c) outplacement services (paid by the Company) for one year under the premium
executive program offered by the Company’s outplacement provider; and

 

  (d) the amount of Four Hundred Fifty Thousand Dollars ($450,000) in additional
consideration for your agreements and promises in this Agreement, including, but
not limited to:

 

  (i) your waiver pursuant to this Agreement (including paragraph 13(b)) of any
amount that you may be eligible for or be owed by the Company, if any, as the
Annual Bonus Amount (as such term is defined under the Severance Plan) under the
Severance Plan for 2012; and

 

  (ii) your transition assistance and future cooperation provided pursuant
paragraph 8 hereof.

The payments described in this paragraph 2 will be made as soon as practicable
after the General Release becomes irrevocable pursuant to its terms, and in any
event by no later than July 26, 2012. You acknowledge that the payments
described in this paragraph 2 are in satisfaction of any benefits for which you
may be eligible under the Severance Plan and any other agreements or
arrangements between you and the Company and, except as otherwise specifically
provided for herein, that there are no other salary, wages, bonuses, accrued
vacation/paid time off, leave, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting continuation, or any other benefits or compensation due
to you or that have not already been fully paid. You also acknowledge and agree
that in order to receive the payments described hereunder, the General Release
must be signed by you on or after May 26, 2012. Any payments provided under this
Agreement will be subject to required income tax withholding or other applicable
deductions and any such withholdings or deductions will not, for the avoidance
of doubt, constitute payments received by you for purposes of paragraph 16(d)
below.

3. COBRA Coverage

Following the Separation Date, you will be notified of your right to elect the
continuation of certain group health plan coverage in compliance with the
federal law known as COBRA. If you timely elect COBRA coverage for you and/or
your eligible family members, you will be solely responsible for payment of the
related premiums and such continuation coverage will be subject to and in
accordance with all provisions of COBRA and the applicable group plan.

4. Stock Options, Restricted Stock Units, Performance Based Restricted Stock
Units and Performance Share Units

Your outstanding vested and unvested stock options (“SOs”), restricted stock
units (“RSUs”), performance based restricted stock units (“PBRSUs”) and
performance share units (“PSUs”) as of the Separation Date are summarized in
Exhibit B to this Agreement. Your rights with respect to these vested and
unvested SOs, RSUs, PBRSUs and PSUs are set forth in the agreements evidencing
such grants. The summary in Exhibit B is subject to and qualified by the terms
of the relevant agreements and plan documents.

5. Retirement Benefits

Your rights, if any, under the Intermec 401(k) Plan and the Intermec Deferred
Compensation Plan (“DCP”) are set forth in the documents governing those plans.
You should be aware that you must be treated as a “specified employee” under
Internal Revenue Code Section 409A, so that any payment due you under the DCP as
a result of your termination of employment will be delayed for six months after
your Separation Date in accordance with the terms of the DCP.



--------------------------------------------------------------------------------

Patrick J. Byrne

May 25, 2012

Page 3

 

6. Securities Trading

Through the Separation Date, you will continue to be subject to the Company’s
policies and procedures that preclude designated employees from directly or
indirectly trading Intermec securities during prohibited “blackout” periods, and
that require these employees to obtain a clearance before engaging in
transactions at other times. If the Separation Date occurs during a blackout
period, you will continue to be subject to the blackout period until it ends.

7. Reporting

You acknowledge and agree that information concerning your transition and the
actual or anticipated compensation and other payments and benefits due to you
under this Agreement must be properly reported by you and the Company to the
appropriate governmental authorities and in appropriate filings. You agree to
cooperate with the Company in reporting that information to the appropriate
authorities and in appropriate filings.

8. Transition Assistance and Future Cooperation

You agree to be reasonably available during the first three months following the
Separation Date to answer questions and assist with transition issues as
reasonably requested by the Company’s Chief Executive Officer or Board of
Directors, such transitional support not to exceed ten (10) hours per month. In
addition, after the Separation Date, you will reasonably cooperate with and
assist the Company in its prosecution or defense of litigation, claims, and
Company or governmental investigations or audits if you have relevant
information or may be a witness. The Company will reimburse you for the
reasonable expenses you incur due to such cooperation and assistance.

9. Non-Competition

During the one (1) year period following the Separation Date you will not
(except with the prior written consent of the Company) directly or indirectly:
(a) engage in, be employed by, perform services for, participate in the
ownership, management, control or operation of a Tier I Company; or (b) engage
in any activity with a Tier I Company or a Tier II Company if that activity
conflicts or materially interferes with the economic or business interests or
contractual relationships of the Company or any subsidiary or affiliate thereof.
If you are presented with an opportunity to work for any such company, please
contact me so we can discuss the possibility of the Company giving its consent.

10. Non-Solicitation

While employed by the Company and during the one (1) year period following the
Separation Date, you will not directly or indirectly: (a) solicit or entice any
employee of the Company to terminate or reduce his or her employment with the
Company or (b) hire (as an employee, independent contractor or otherwise) on
your own behalf or on behalf of another Person any employee of the Company.

11. Non-Disparagement

You and the Company agree that (a) the Company’s directors and officers will not
make any disparaging or derogatory remarks (whether oral or written) about you
and (b) you will not make any disparaging or derogatory remarks (whether oral or
written) about the Company, its subsidiaries or affiliates or their officers,
directors,



--------------------------------------------------------------------------------

Patrick J. Byrne

May 25, 2012

Page 4

 

employees or agents, or make any other remark or statement (whether oral or
written) or engage in any conduct that is detrimental to the businesses or
reputations of any of those persons or entities or their directors, officers or
employees.

This paragraph 11 is not intended to and does not prevent you or the Company
from making truthful statements when required by law or order of a court or
government agency of competent jurisdiction. If you receive legal process
requiring such statements, you will promptly notify the Company and cooperate
with the Company in seeking a protective order or in taking other appropriate
action with respect to such legal process.

12. Confidentiality and Non-Use

You acknowledge and agree that information not generally known to the public
that relates to the business, technology, customers, prospects, employees,
finances, legal activities, plans, proposals, policies or practices of the
Company or of any third parties doing business with the Company is confidential
information (“Confidential Information”) and the sole property of the Company.
You further acknowledge and agree that Confidential Information includes, but is
not limited to, the trade secrets, strategic plans, business plans, legal
strategies, legal plans, software programs, financial data, customer lists,
identities of customers and prospects, marketing plans, nonpublic financial
information, any other information about the Company (which the Company
designates as “confidential”) and all other information about the Company that
is not generally known to the public. Confidential Information does not include
(a) information that is or becomes generally known to the public through no
fault of your own or (b) information received by you from a third party without
a duty of confidentiality.

At all times during your employment by the Company and continuing through the
Separation Date, you will not copy or in any way use any Confidential
Information for any purpose other than in the discharge of your duties as an
employee of the Company and you will not disclose any Confidential Information
to any Person other than the officers, directors, employees and agents of the
Company without the Company’s prior consent. The preceding sentence is not
intended to and does not prevent you from making truthful statements when
required by law or order of a court or government agency of competent
jurisdiction. If you receive legal process requiring such statements, you will
promptly notify the Company and cooperate with the Company in seeking a
protective order or taking other appropriate action with respect to such legal
process.

Following the Separation Date, you will not disclose to any third party, or use
any Confidential Information without the Company’s prior written consent. The
preceding sentence is not intended to and does not prevent you from making
truthful statements when required by law or order of a court or government
agency of competent jurisdiction. If you receive legal process requiring such
statements, you will promptly notify the Company and cooperate with the Company
in seeking a protective order or taking other appropriate action with respect to
such legal process.

On or before the Separation Date, you will deliver to the Company, and not keep
or deliver to anyone else, any and all notes, files, memoranda, papers,
electronic files and, in general, any and all physical material containing
Confidential Information, including without limitation, any and all physical
materials relating to the conduct of business of the Company or any subsidiary
or affiliate of the Company which are in your possession, except for (a) any
documents for which the Company or any subsidiary or affiliate of the Company
has given written consent to removal at the time of the termination of your
employment with the Company; and (b) your personal rolodex, phone book and
similar items. Following the Separation Date, you will not use any computer
access code or password issued to or created by you during your employment and
you will not access any computer or database in the possession, custody or
control of the Company.



--------------------------------------------------------------------------------

Patrick J. Byrne

May 25, 2012

Page 5

 

13. General Release of Claims and Waiver

(a) Following the Separation Date, you will have twenty-five (25) calendar days
to review (with your legal counsel if you wish), sign and return to me the
General Release. If you sign the General Release and return it to the Company
within such 25-day period, you will have an additional seven (7) calendar days
from the date you executed the General Release to revoke it. If you do not
revoke the General Release within such 7-day period, it will become binding,
enforceable and irrevocable on the day after that revocation period expires. As
noted above, to be effective, the General Release must be executed by you on or
after May 26, 2012.

(b) You hereby waive and disclaim any right to any amount that you may be
eligible for or be owed by the Company, if any, as the Annual Bonus Amount under
the Severance Plan for 2012.

14. Company Disclosures Relating To This Agreement

As you know, the Company is a publicly-traded company and may be required by law
to publicly disclose the signing of this Agreement and some or all of its terms.
You agree that the Company may make such disclosures to the extent that the
Company, in its sole discretion, deems necessary or appropriate to comply with
the laws and regulations within or outside of the United States that apply to
publicly-traded companies.

15. Other Disclosures Relating To This Agreement

Following the Separation Date, you will not make any statements, whether oral or
written, to any person or entity (other than in confidence to your personal
legal and financial advisers or to your spouse) concerning this Agreement
without the Company’s prior written consent. The preceding sentence is not
intended to and does not prevent you from making truthful statements when
required by law or order of a court or government agency of competent
jurisdiction. If you receive legal process requiring such statements, you will
promptly notify the Company and cooperate with the Company in seeking a
protective order or taking other appropriate action with respect to such legal
process.

16. Possible Benefit Termination and Clawback

(a) Notwithstanding any other provision of this Agreement, the Company has the
right (but not the obligation) to withhold any payments due to you in the future
if the Company determines, in its reasonable discretion, that you have
materially breached any provisions of this Agreement or that the Company
reasonably believes, based on objective evidence, you are going to materially
breach one or more thereof.

(b) Notwithstanding any other provision of this Agreement, the Company has the
right (but not the obligation) to withhold the payments described in paragraph 2
if you choose not to sign and return to the Company the General Release attached
as Exhibit A within the 25-day period specified in paragraph 13(a) and paragraph
2 of Exhibit A or if you exercise your right to revoke that General Release of
Claims within the 7-day revocation period specified in paragraph 13(a) of this
Agreement and paragraph 3 of Exhibit A.

(c) The Company’s rights under paragraph 16 of this Agreement are not exclusive
of any other rights the Company may have under other provisions of this
Agreement.

(d) If you materially violate any of the provisions of this Agreement after you
have received the payments described in paragraph 2, you shall be required to
repay to the Company in a single lump sum an amount equal to the aggregate total
of those payments within thirty (30) days following the date of such violation.



--------------------------------------------------------------------------------

Patrick J. Byrne

May 25, 2012

Page 6

 

(e) The rights and remedies set forth in this paragraph 16 are in addition to,
and not in lieu of, any other right or remedy afforded the Company under any
other provision of this Agreement or any other Company clawback or recovery
policy or arrangement or at law, in equity or otherwise.

17. Enforcement of This Agreement

You agree that if you materially breach any provision in paragraphs 6 through 12
or paragraph 15 of this Agreement, the Company, its subsidiaries and its
affiliates will sustain immediate and irreparable injury. In the event of such a
breach, the Company may file any claim for breach of or to enforce this
Agreement in any court of law or tribunal of competent jurisdiction.

18. Notices

Any and all notices, demands, or other communications required or desired to be
given hereunder by any party hereto shall be in writing and shall be validly
given or made to another party hereto if personally served or if sent by an
established overnight delivery service for delivery the next business day to the
addresses set out below. If such notice or demand is served personally, notice
shall be deemed constructively made at the time of such personal service. If
such notice, demand or other communication is sent by overnight delivery service
such notice shall be conclusively deemed given three (3) days after it is sent.

If to Company:

Jeanne Lyon

Vice President, Human Resources

Intermec, Inc.

6001 36th Avenue West

Everett, WA 98203

 

  With a copy to (not deemed notice):

Yukio Morikubo

Senior Vice President and General Counsel

Intermec, Inc.

6001 36th Avenue West

Everett, WA 98203



--------------------------------------------------------------------------------

Patrick J. Byrne

May 25, 2012

Page 7

 

If to Patrick J. Byrne:

Patrick J. Byrne

________________

________________

Any party hereto may change its address for purposes of this paragraph 18 by
written notice given in the manner provided above.

19. Miscellaneous

(a) Entire Agreement. The parties hereto agree that this Agreement and the
Exhibits thereto contain the entire agreement and understanding of the parties
with respect to your separation from the Company and that there are no promises
or terms of the agreement between the parties other than those expressly written
in this Agreement.

(b) Binding Effect. This Agreement shall be binding on the parties hereto and
their respective successors, heirs, beneficiaries, permitted assigns,
subsidiaries and affiliates.

(c) Assignment. This Agreement is personal to you and is not assignable by you.
The Company may assign its rights hereunder to (i) any other corporation
resulting from any merger, consolidation or other reorganization to which the
Company is a party; (ii) any other corporation, partnership, association or
other Person to which the Company may transfer all or substantially all of the
assets and business of the Company existing at such time; or (iii) any
subsidiary, parent or other affiliate of the Company.

(d) Third Party Beneficiaries. This Agreement is only for the benefit of, and is
only enforceable, by you and the Company, its subsidiaries and affiliates and
their officers, directors, employees, agents, successors and assigns. This
Agreement is not intended to and shall not be construed to confer any right or
benefit on any third party other than those identified in the preceding
sentence.

(e) Severability. If any provision or term of this Agreement is determined by a
court of law or government tribunal to be unenforceable, then such unenforceable
provision or term will be modified so as to make it enforceable, or if that is
not possible, then it will be deleted from this Agreement, and the remaining
part of the Agreement shall remain in full, force and effect.

(f) Amendments, Waivers and Modification. No amendment, waiver or modification
of this Agreement will be enforceable unless it is in writing, signed by
authorized representatives of each of the parties hereto.

(g) Controlling Law. To the extent not preempted by federal law, this Agreement
will be interpreted, construed and enforced in all respects in accordance with
the laws of the State of Washington, without reference to its choice of law or
conflict of laws principles.

(h) Consent to Jurisdiction. The parties hereto hereby irrevocably consent to
the jurisdiction, service and venue of courts located in Seattle, Washington
with respect to suits, actions, proceedings and claims arising under or by
reason of this Agreement.

(i) No Admission. Nothing in this Agreement shall be construed as an admission
by the Company or any Releasee with respect to any Claim (as such terms are
defined in Exhibit A hereto).



--------------------------------------------------------------------------------

Patrick J. Byrne

May 25, 2012

Page 8

 

(j) Headings. The headings to the various sections of this Agreement have been
inserted for the convenience of the parties hereto only. They shall not be used
to interpret or construe the meaning of the terms and provisions of those
sections.

(k) Waivers. No delay or failure by any party hereto in exercising, protecting
or enforcing any of its rights, title, interests or remedies hereunder, and no
course of dealing or performance with respect thereto, shall constitute a waiver
thereof. The express waiver by a party hereto of any right, title, interest or
remedy in a particular instance or circumstance shall not constitute a waiver
thereof in any other instance or circumstance. All rights and remedies shall be
cumulative and not exclusive of any other rights or remedies.

(l) Counterparts. This Agreement may be signed in counterparts and, subject to
paragraph 13(a), when each party has signed a counterpart, the Agreement shall
be final and binding upon the Parties.

20. Additional Definitions

For purposes of this Agreement, the following definitions apply:

(a) “AIDC Industry” means companies that sell, offer to sell, lease or offer to
lease in any geographic market (i) products that print, capture or collect data
via automatic means (including but not limited to barcode, printing, scanning or
imaging, radio frequency identification (“RFID”), smart cards, optical character
recognition (“OCR”) or magnetic strips) and subsequently store such data on a
microprocessor-controlled device (including but not limited to a computer);
(ii) RFID chips, RFID inserts or inlays, RFID tags, RFID printers or RFID
readers or terminals; or (iii) voice recognition hardware or software or
voice-based automation or computing systems.

(b) “Control” means (i) beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934), directly or indirectly
of fifty percent (50%) or more of the direct or indirect combined voting power
of a Person’s then outstanding voting equity generally entitled to vote in the
election of directors (or other participants of the managing authority);
(ii) acquiring actual control of the operations of a Person, whether by means of
contract or otherwise; (iii) acquiring control through a merger or consolidation
involving a Person if the equity holders of that Person immediately before such
merger or consolidation, as a result of and after such merger or consolidation,
own, directly or indirectly, less than fifty percent (50%) of the combined
voting power of the then outstanding voting securities generally entitled to
vote in the election of directors (or other participants in the managing
authority) of the entity surviving or resulting from such merger or
consolidation; or (iv) acquiring control of a Person through the purchase or
other acquisition of all or substantially all of the assets of that Person.

(c) “Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof, whether for profit or not-for-profit.

(d) “Senior Officer” has that meaning set forth in the Charter of the
Compensation Committee of the Company’s Board of Directors.

(e) “Tier I Companies” means Symbol Technologies, Inc., Zebra Technologies
Corp., Honeywell, Impinj, Inc., Applied Wireless Identifications, Inc., Alien
Technology Corporation, Motorola Mobility, Inc., Motorola Solutions, Inc.,
Voxware, Lucas Systems, Inc. and their subsidiaries, affiliates and successors
thereof (including any Person that obtains Control of any such Tier I Company).

(f) “Tier II Companies” means value-added resellers in the AIDC Industry.



--------------------------------------------------------------------------------

Patrick J. Byrne

May 25, 2012

Page 9

 

Pat, if you agree with the terms and conditions set forth above, please sign two
copies of this Agreement in the space provided below and return one signed
original to me for our files. Please maintain the second copy for your own
records.

Sincerely,

/s/ Yukio Morikubo

Yukio Morikubo

Senior Vice President and General Counsel

I acknowledge that this Agreement is written in a manner that is readily
understandable, that I have read it and understand it. By signing below I accept
the terms and conditions of this Agreement.

 

/s/ Patrick J. Byrne

   

            5/26/12

Patrick J. Byrne     Date



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

This General Release of Claims (“Release”) is made by and between Intermec,
Inc., and its subsidiaries and affiliates (collectively “Company”) and Patrick
J. Byrne (“Byrne”) (the Company and Byrne collectively, the “Parties,” and each
individually, a “Party”) as of the Effective Date (as defined below).

This Release is being executed by Byrne as a condition to his receipt of certain
benefits under the Intermec, Inc. Senior Officer Severance Plan (“Severance
Plan”) and the Separation Agreement (“Separation Agreement”) entered into
between Byrne and the Company and dated May 11, 2012, which Separation Agreement
describes the benefits Byrne is eligible to receive.. The benefits are referred
to as the “2012 Separation Benefits.” To be effective, this Release must not be
signed by Byrne until on or after May 26, 2012.

1. General Release

As of the Effective Date, Byrne, on his own behalf and on behalf of all persons
or entities which may claim through Byrne, knowingly and voluntarily forever and
unconditionally releases, covenants not to sue, and gives up any rights, claims,
or complaints that Byrne may have against Company, and each of the Company’s
owners, stockholders, predecessors, successors, assigns, agents, directors,
officers, employees, representatives, attorneys, parent companies, divisions,
subsidiaries, affiliates (and agents, directors, officers, employees,
representatives and attorneys of such parent companies, divisions, subsidiaries
and affiliates), insurers, partners, fiduciaries, employee benefits plans,
employee benefits committees and all persons acting by, through, under or in
concert with any of them (collectively “Releasees” and each individually, a
“Releasee”), or any of them, that Byrne may have on or prior to the date Byrne
signs this Release which are connected in any way whatsoever with Byrne’s
employment with, or separation of employment from, the Company, its subsidiaries
or affiliates (“Claims”).

Without limiting the generality of the foregoing, this Release applies to Claims
for compensation and benefits alleged to be owing to Byrne, including all claims
regarding entitlement to any unvested equity grants,] as well as claims of
wrongful or constructive discharge, breach of contract, tortious or unlawful
conduct by Releasees, discrimination, harassment, defamation, negligence or
other improper actions alleged to be taken by Releasees, and claims which may
arise under many different laws, specifically including but not limited to
rights or claims arising under the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act of 1993, Title VII of the Civil Rights
Act of 1964 and Section 1981 of the Civil Rights Act of 1866, the Equal Pay Act,
the Americans with Disabilities Act and Sections 503 and 504 of the
Rehabilitation Act of 1973, the Age Discrimination in Employment Act and the
Older Workers’ Benefit Protection Act, the Fair Labor Standards Act, the
Washington Law Against Discrimination, the California Fair Employment and
Housing Act, the California Family Rights Act (all as amended to date) and all
other federal, state or local laws prohibiting employment discrimination,
requiring employers to provide leaves of absence, or restricting an employer’s
right to terminate employees or otherwise relating to or regulating the
employment relationship. Byrne understands and agrees that this Release binds
Byrne and his heirs and assigns.

Byrne also understands and agrees that this Release shall operate as a complete
and total bar and defense to any Claims that have been or in the future may be,
directly or indirectly, brought by Byrne or Byrne’s successors, heirs, or
beneficiaries against the Releasees.

Byrne represents and warrants that, as of the date Byrne signs this Release,
Byrne has not directly or indirectly filed any complaints, charges or lawsuits
against any Releasee with any governmental agency

 

A-1



--------------------------------------------------------------------------------

or any court within or outside of the United States, and that Byrne has not
encouraged any such actions. Byrne also represents and warrants that Byrne has
not assigned any Claim to any third party, and that no third party has any
ownership interest or any lien of any kind or nature with respect to any Claim.
Byrne also hereby waives any right to become, and promises not to consent to
become, a member of any class in a case in which claims are asserted against any
Releasee that are related in any way to Byrne’s employment or the termination of
Byrne’s employment with Company, and that involve events which have occurred
prior to or as of the date Byrne signs this Release. If, without Byrne’s prior
knowledge and consent, Byrne is made a member of a class in any such proceeding,
Byrne agrees to opt out of the class at the first opportunity afforded to Byrne
after Byrne learns of his inclusion. In this regard, Byrne agrees to execute,
without objection or delay, an “opt-out” form presented to Byrne either by the
court in which such proceeding is pending or by counsel for Releasees if
Releasee is made a defendant in any such proceeding. Byrne also agrees that
Byrne will not share in any remedy sought in any court or administrative agency
proceedings involving the matters released herein.

Byrne agrees that this Release applies to all rights or claims, whether known or
unknown, that arose on or before the date Byrne signs this Release. Byrne
understands that this Release does not apply to: (a) the right to enforce this
Release; or (b) any rights or claims that may arise after the date Byrne signs
this Release. In connection with such waiver and release, Byrne acknowledges
that Byrne is aware that Byrne may hereafter discover claims presently unknown
or unsuspected, or facts in addition to, or different from, those which Byrne
now knows or believes to be true. This means that Byrne cannot sue any Releasee
for anything that occurred prior to the date Byrne signs this Release.
Section 1542 of the Civil Code of the State of California provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Byrne, understanding his rights under Section 1542 of the Civil Code of the
State of California, nonetheless voluntarily waives the rights described in such
Section 1542, as well as any other statute of similar effect. Byrne elects to
assume all risks for claims that may now exist in Byrne’s favor, whether known
or unknown.

Byrne acknowledges and agrees that:

 

a. This Release is written in language which is readily understandable;

b. Byrne is releasing any claim for age discrimination, including any claims
under the Age Discrimination in Employment Act and the Older Workers’ Benefit
Protection Act, that Byrne might assert as of the date he executes this Release;

c. Company has explained that Byrne’s execution of this Release must be knowing
and voluntary;

d. Company advises Byrne to consult an attorney of his choice before deciding
whether to enter into this Release;

e. Byrne has been informed of his right to take up to twenty-five (25) days to
review, and in consultation with an attorney of his choice, to consider signing
this Release (as described in Section 2, below);

f. This Release does not apply to any claim arising out of events occurring
after the date Byrne signs this Release; and

g. If Byrne is signing this Release prior to the expiration of the twenty-five
(25) day period, Byrne acknowledges that he has had adequate time to fully
consider the provisions of this Release and he knowingly waives this right.

 

A-2



--------------------------------------------------------------------------------

2. Review and Signature Period

Byrne is being allowed twenty-five (25) calendar days to review (with his legal
counsel if he wishes), sign and return this Release to the Company. Byrne
acknowledges that he has been advised to consult with his private attorney prior
to signing this Release.

3. Revocation Period

If Byrne signs this Release and returns it to the Company, he will have an
additional seven (7) calendar days from the date he executed the Release to
revoke it. If Byrne does not revoke the Release within such 7-day period, it
will become binding, enforceable and irrevocable on the day after that
revocation period expires (the “Effective Date”). If Byrne desires to revoke the
Release he must send the Company written notice within the 7-day period in the
manner set forth in paragraph 7 of this Release.

4. Effect of Revocation

Byrne acknowledges and agrees that, if he chooses to revoke this Release within
the 7-day revocation period specified in paragraph 3 of this Release, the
Company shall not be required to pay the 2012 Separation Benefits, which
constitute and are offered as consideration for Byrne entering into and not
revoking this Release.

5. Effect of Unexercised Revocation Right

The Company agrees that, if Byrne signs this Release and does not exercise his
right to revoke this Release within the 7-day revocation period specified in
paragraph 3, the Company will be obligated to pay Byrne the 2012 Separation
Benefits in accordance with the terms thereof.

6. Cooperation

In addition to any action that Byrne may be compelled to take or refrain from
taking by law, Byrne agrees to cooperate with reasonable requests by the Company
to assist in its prosecution or defense of litigation, claims and Company or
governmental investigations or audits if Byrne has any relevant information or
may be a witness. Company will reimburse Byrne for the reasonable expenses
incurred due to such cooperation and assistance.

7. Notices

Any and all notices, demands, or other communications required or desired to be
given hereunder by any Party shall be in writing and shall be validly given or
made to another Party if personally served or if sent by an established
overnight delivery service for delivery the next business day to the addresses
set out below. If such notice or demand is served personally, notice shall be
deemed constructively made at the time of such personal service. If such notice,
demand or other communication is sent by overnight delivery service such notice
shall be conclusively deemed given three (3) days after it is sent.

If to Company:

Jeanne Lyon

Vice President, Human Resources

Intermec, Inc.

6001 36th Avenue West

Everett, WA 98203

 

A-3



--------------------------------------------------------------------------------

With a copy to (not deemed notice):

Yukio Morikubo

Senior Vice President and General Counsel

Intermec, Inc.

6001 36th Avenue West

Everett, WA 98203

If to Byrne:

Patrick J. Byrne

________________

________________

Any Party hereto may change its address for purposes of this paragraph 7 by
written notice given in the manner provided above.

8. Miscellaneous

(a) Entire Agreement. The Parties hereto agree that this Release and the
Separation Agreement contain the entire agreement and understanding of the
Parties with respect to the subject matter thereof and that there are no
promises or terms of the agreement between the Parties other than those
expressly written in this Release.

(b) Binding Effect. This Release shall be binding upon the Parties and their
respective successors, heirs, beneficiaries, assigns, subsidiaries and
affiliates.

(c) Third Party Beneficiaries. This Release is only for the benefit of, and is
only enforceable, by the Company, its subsidiaries and affiliates and their
officers, directors, employees, agents, successors and assigns. This Release is
not intended to and shall not be construed to confer any right or benefit on any
third party other than those identified in the preceding sentence.

(d) Severability. If any provision or term of this Release is determined by a
court of law or government tribunal to be unenforceable, then such unenforceable
provision or term will be modified so as to make it enforceable, or if that is
not possible, then it will be deleted from this Release, and the remaining part
of the Release shall remain in full, force and effect.

(e) Amendments, Waivers and Modification. No amendment, waiver or modification
of this Release will be enforceable unless it is in writing, signed by
authorized representatives of each of the Parties.

(f) Controlling Law. To the extent not preempted by federal law, this Release
will be interpreted, construed and enforced in all respects in accordance with
the laws of the State of Washington, without reference to its choice of law or
conflict of laws principles.

(g) No Admission. Nothing in this Release shall be construed as an admission by
the Company or any Releasee with respect to any Claim.

(h) Headings. The headings to the various sections of this Release have been
inserted for the convenience of the Parties only. They shall not be used to
interpret or construe the meaning of the terms and provisions of such sections.

 

A-4



--------------------------------------------------------------------------------

(i) Counterparts. This Release may be signed in counterparts and, subject to
paragraph 3, when each Party has signed a counterpart, the Release shall be
final and binding upon the Parties.

IN WITNESS WHEREOF, the Parties hereto have caused this Release to be signed on
their behalf as of the date set forth below.

 

Company:

    Patrick J. Byrne

By:

 

/s/     Yukio Morikubo      

   

/s/     Patrick J. Byrne      

Name:

 

Yukio Morikubo

   

 

Date:

 

 

        5/26/12

Title:

 

Senior Vice President and General Counsel

     

 

Date:

 

        5/25/12

     

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

Patrick J. Byrne

Status of Outstanding Stock Awards as of May 11, 2012

Options

 

Grant Date

   # Exercisable      # Unexercisable      Exercise Price      Expiration Date  

5/25/2010

     27,052         81,156         $10.98         5/25/2020   

5/26/2009

     60,000         60,000         $11.53         5/26/2019   

5/23/2008

     75,000         25,000         $22.01         5/23/2018   

7/19/2007

     240,000         60,000         $27.35         7/19/2017   

Performance-based Restricted Stock Units – All Unvested

 

Grant Date

   # Shares  

5/24/2011

     43,750   

Restricted Stock Units – All Unvested

 

Grant Date

   # Shares  

5/24/2011

     72,917   

5/25/2010

     107,662   

Long-Term Incentive Plan (LTIP) Awards – All Unvested

 

Award Cycle

   # Shares  

LTIP PSU – 2012-14

     45,969   

LTIP PSU – 2011-13

     47,729   

LTIP PSU – 2010-12

     5,994   

 

B-1